Case 19-14224-amc   Doc 261    Filed 02/24/21 Entered 02/24/21 14:14:42   Desc Main
                              Document      Page 1 of 5
Case 19-14224-amc   Doc 261    Filed 02/24/21 Entered 02/24/21 14:14:42   Desc Main
                              Document      Page 2 of 5
Case 19-14224-amc   Doc 261    Filed 02/24/21 Entered 02/24/21 14:14:42   Desc Main
                              Document      Page 3 of 5
Case 19-14224-amc   Doc 261    Filed 02/24/21 Entered 02/24/21 14:14:42   Desc Main
                              Document      Page 4 of 5
Case 19-14224-amc    Doc 261    Filed 02/24/21 Entered 02/24/21 14:14:42   Desc Main
                               Document      Page 5 of 5




 Date: February 24, 2021
